941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence SCOTT, Plaintiff-Appellant,v.Dave WILLIAMS, Warden, Powhatan Correctional Center, WilliamWelsh, Dr., John Doe, Defendants-Appellees,andEd Murray, Director, Toni V. Bair, Regional Administrator,Dr. Frye, Office of Health Services, Dr. Kapele,Powhatan Correctional Center, HospitalAdministrators and Doctors, Defendants.
No. 91-6570.
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1991.Decided Aug. 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.
Lawrence Scott, appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Lawrence Scott appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Scott v. Williams, CA-89-746-R (E.D.Va. Apr. 5, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the district court has not yet acted upon Scott's motion to set aside judgment pursuant to Fed.R.Civ.P. 60(b).   That issue is therefore not before this Court